Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a microprocessor having a wireless communication module configured to send a control command to a microprocessor of another of the first and second power switches, wherein the control command has a control status corresponding to the current conduction state of the switch in response to the conduction state of the switch, or the wireless communication module configured to control the conduction state of the switch in response to another control command received from the other of the first and second power switches, with the other control command having another control status; and a power converter converting AC power to DC power for powering the microprocessor; wherein the conduction state of the first power switch changes the conduction state of the second power switch, and the conduction state of the second power switch selectively changes the conduction state of the first power switch” in view of the other limitations as called for in independent claim 1; and the limitation of “wirelessly sending a control command from the one of the first power switch and the second power switch to another of the first power switch and the second power switch, with the control command having a control status corresponding to the current conduction state of the switch of the one of the first power switch and the second power switch in response to the conduction state of the switch of the one of the first power switch and the second power switch, or controlling the conduction state of the switch of the one of the first power switch and the second power switch in response to another control command received from the other of the first power switch and the second power switch, with the other control command having another control status, so that the conduction state of the first power switch changes the conduction state of the second power switch, and the conduction state of the second power switch selectively changes the conduction state of the first power switch” in view of the other limitations as called for in independent claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849